                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS LOCAL 614,
 AFL-CIO,

                         Plaintiff,                             CIVIL ACTION
                                                                NO. 18-2283
        v.

 PECO ENERGY COMPANY,

                         Defendant.


                                            ORDER

       AND NOW, this 23rd day of August 2019, upon consideration the Plaintiff’s Motion for

Summary Judgment (Doc. No. 13), Defendant’s Motion for Summary Judgment and to Confirm

the Arbitration Award (Doc. No. 14), Plaintiff’s Response in Opposition to Defendant’s Motion

for Summary Judgment and to Confirm the Arbitration Award (Doc. No. 15), Defendant’s

Response in Opposition to Plaintiff’s Motion for Summary Judgment (Doc. No. 16), Defendant’s

Reply in Support of its Motion (Doc. No. 17), and Plaintiff’s Reply in Support of its Motion (Doc.

No. 18), and the arguments of counsel for the parties at the hearing held on June 3, 2019, it is

ORDERED as follows:

   1. Plaintiff’s Motion for Summary Judgment (Doc. No. 13) is DENIED.

   2. Defendant’s Motion for Summary Judgment and to Confirm the Arbitration Award (Doc.

       No. 14) is GRANTED.
3. The Clerk of Court shall close this case for statistical purposes.

                                                  BY THE COURT:


                                                  / s/ J oel H. S l om sk y
                                                  JOEL H. SLOMSKY, J.




                                             2
